Fein, J. (concurring).
In this action brought by plaintiff RAM, an unincorporated association whose members are recipients of public assistance, and by 14 individual welfare recipients, plaintiffs seek (1) a declaration that the welfare payment levels prescribed by section 131-a of the Social Services Law violate section 1 of article XVII of the New York Constitution and the due process clauses of the United States and New York Constitutions because the statute lacks a “methodology to adjust the ‘standard of need’ and benefit levels to account for inflation” and fails to set the “standard of need” and benefit levels to meet basic subsistence needs; (2) a declaration that the Commissioner of the New York State Department of Social Services has a duty under subdivision 1 of section 62 of the Social Services Law to provide public assistance at a level sufficient to meet subsistence needs, and in violation of her legal duty has failed to do so; and (3) an appropriate injunction to enforce such declarations.
In essence the issue is whether the failure of the Legislature to increase the flat grant benefit levels since the enactment of section 131-a of the Social Services Law in 1974 to reflect inflation violates the constitutional mandate imposed by section 1 of article XVII of the New York Constitution, which provides: “The aid, care and support of the needy are public concerns and shall be provided by the state *280and by such of its subdivisions, and in such manner and by such means, as the legislature may from time to time determine.”
The legislative history of the adoption of section 1 of article XVII of the New York Constitution demonstrates that its purpose was “to remove all doubt as to the power of the Legislature to authorize relief for those in need and to allocate responsibility therefor to the State and its political subdivisions.” (2 Revised Record of Constitutional Convention of N.Y., 1938, p 1085.)
A prior draft proposed that the obligation of the State be to provide care and support “in such manner and by such means as will ensure maintenance to the inhabitants of this state.” (1 Proposed Amendments of Constitutional Convention of N.Y., 1938, No. 64.) The ultimate choice of language makes it manifest that the intention was to confer power and discretion upon the Legislature, without imposing as a standard or guide an express duty of the Legislature to “ensure maintenance”. The purpose was to mandate beyond doubt the previously questioned power and duty of the State to provide care and support for the needy. As stated in Tucker v Toia (43 NY2d 1, 7) “[i]n New York State, the provision for assistance to the needy is not a matter of legislative grace; rather, it is specifically mandated by our Constitution.”
In Matter of Bernstein v Toia (43 NY2d 437, 449) the court recognized that the Constitution intended to impose discretion upon the Legislature to determine the amount of aid. “We explicitly recognized in Tucker that the Legislature is vested with discretion to determine the amount of aid; what we there held prohibited was the Legislature’s ‘simply refusing to aid those whom it has classified as needy.’ ” In the face of these holdings, it cannot be concluded that the failure of the Legislature to increase the flat grant minimum subsistence grants “to reflect changes in the cost of living” since 1974 constitutes a violation of the constitutional mandate, as contended by plaintiffs. The Constitution imposes the duty of determination upon and grants discretion to the Legislature, not the courts. The constitutional language must be given its ordinary, natural and plain meaning. (People v Carroll, 3 NY2d 686, 689.)
*281The pertinent legislation evidences a carefully considered program of aid. Section 131-a of the Social Services Law provides for two types of allowances: (1) a “flat grant” or “pre-add” allowance intended to meet most items of need varying by family size; and (2) a limited number of special grants for specified items of need such as shelter and fuel for heating, available up to certain maximum amounts only on an “as needed basis” (Social Services Law § 131-a, subd 1; Baumes v Lavine, 38 NY2d 296). The “flat grant” system has been sustained. (Rosado v Wyman, 397 US 397, 419-420.) Manifestly, the pre-add allowances under challenge are only part of the picture.
In essence what plaintiffs seek is a species of indexing welfare grants. Although we may recognize that the minimal allowances create difficulties in the face of inflation, there is plainly no constitutional basis which would permit the court to instruct the Legislature that the failure to remedy such deficiency constitutes an unconstitutional abdication of the duty imposed upon it. It is not for the courts to determine whether indexing or some other mechanism to deal with inflation is requisite. As noted, in addition to the flat grant complained about, there are allowances consisting of special grants for certain specified items of need such as shelter and fuel, which do reflect inflationary trends in some measure. (Tucker v Toia, supra; Matter of Bernstein v Toia, supra.) The court can judicially notice the effect of inflation. However, this does not permit the court to substitute its judgment for that of the Legislature. We are not unaware that the 1980 session of the Legislature debated a change and declined to make it, apparently because of the financial stringency of the State budget. The question is peculiarly one for the Legislature and not for the courts.
Since we are faced with a constitutional question we should limit our consideration to the precise issue before us. In my view, on this record it is inappropriate to rule that judicial action can never be invoked or to speculate whether there may be circumstances which would require court intervention. It is enough to hold that on the evidence before us, the constitutional challenge is not well founded. The fact that plaintiffs have standing to challenge the constitu*282tionality of the statute does not require a trial. However well buttressed, the allegation that the level of benefits amounts to a virtual exclusion of the needy from the support directed by the Constitution does not make it so. Nor does it require a trial in the face of the constitutional mandate plainly imposing responsibility upon the Legislature.
The due process argument is equally without merit. Plaintiffs ask this court to strike down the exercise of legislative discretion specifically vested in the Legislature by the Constitution. The presumption in favor of constitutionality is strong, particularly where the challenge is addressed to remedial legislation dealing with the economy and social benefits and burdens, peculiarly legislative functions (Dandridge v Williams, 397 US 471, 484-485). There is no violation of the State Constitution. Nor is there a violation of the due process clause of the Federal or State Constitution. States have broad discretion in fashioning public welfare programs. There is no constitutional requirement that States pay the full amount of a rationally determined standard of need (Dandridge v Williams, supra; Jefferson v Hackney, 406 US 535).
Accordingly, I join in affirming the dismissal of the complaint.